Citation Nr: 9930545	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left epididymitis.  

2.  Entitlement to an effective date earlier than April 23, 
1996, for the grant of service connection for lumbar strain 
with disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Anchorage Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the veteran relocated to 
California.  The most recent rating determinations have been 
issued from the Oakland RO.  Thus, the Board has listed this 
RO on the title page of this decision.  


FINDING OF FACT

The veteran, at the time of his July 1999 hearing before the 
undersigned Board member, testified that he wished to 
withdraw the claim of service connection for left 
epididymitis.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
service connection for left epididymitis and the Board does 
not have jurisdiction to consider this claim.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In a January 1997 rating determination, the RO denied service 
connection for left epididymitis.  In April 1997, the veteran 
expressed disagreement with the denial of service connection 
for left epididymitis.  In June 1997, the RO issued a 
statement of the case with regard to this issue.  In February 
1998, the veteran filed a substantive appeal.

At the time of his July 1999 hearing before the undersigned 
Board Member, the veteran testified that he wished to 
withdraw the claim of service connection for left 
epididymitis.  

As the veteran, through testimony, expressed that he wished 
to withdraw his appeal relating to his left epididymitis, 
this appeal is withdrawn.  Hence, there remains no matter for 
the Board's consideration.  Accordingly, the Board must 
dismiss the purported appeal on the issue of service 
connection left epididymitis.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (1999).


ORDER

The appeal as to the issue of service connection for left 
epididymitis is dismissed.



REMAND

With regard to the issue of an effective date earlier than 
April 23, 1996, for the grant of service connection for 
lumbar strain with disc disease, the Board notes that at the 
time of his July 1999 hearing, both the veteran and his 
representative raised the issue of whether clear and 
unmistakable error was contained in a February 1977 rating 
determination, which denied service connection for a low back 
disorder.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  The Court has said that where additional issues 
have been raised, but not certified, which are "inextricably 
intertwined," appellate action prior to development by the 
originating agency of all intertwined issues would be 
premature.  See EF v. Derwinski, 1 Vet. App. 324 (1991); 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Meyers v. 
Derwinski, 1 Vet. App. 127 (1991).

In this case, the veteran's claim that clear and unmistakable 
error is contained in the February 1977 rating decision, if 
granted, could provide a basis for an earlier effective date 
for service connection for a low back disorder.  Therefore, 
the Board agrees that these issues are inextricably 
intertwined.  Furthermore, as the RO has not yet considered 
the claim of clear and unmistakable error, the Board finds 
that these issues should both be remanded in order to avoid 
any action which might result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board further notes that in its January 1997 rating 
determination, the RO denied the issues of service connection 
for residuals of May 1972 and June 1974 episodes of venereal 
disease and the need for review examination controls.  In 
April 1997, the veteran filed a notice of disagreement with 
these decisions.  

The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issues must be remanded to 
the RO for the issuance of a statement of the case.  Ledford 
v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case covering the issues of 
entitlement to service connection for 
residuals of May 1972 and June 1974 
episodes of venereal disease and the need 
for review examination controls, decided 
in the January 1997 rating determination, 
which the veteran has disagreed with, but 
for which he has not, as yet, been issued 
a statement of the case.  A statement of 
the case should be provided to the 
veteran and he should be advised of the 
requirements necessary to perfect a 
timely appeal.

2.  Inasmuch as the issue of whether 
clear and unmistakable error is contained 
in the February 1977 rating 
determination, which denied service 
connection for a low back disorder, is 
deemed to be "inextricably intertwined" 
with the issue of entitlement to an 
effective date prior to April 23, 1996, 
for the grant of service connection for 
lumbar strain with disc disease, the RO 
should take appropriate adjudicative 
action and provide the veteran and his 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







